Title: To James Madison from Ninian Edwards, 16 October 1811
From: Edwards, Ninian
To: Madison, James


SirElvirade Randolph County Illinois Territory Octr 16. 1811
I have the honor to enclose you the proceedings of a meeting of the citizens of St Clair county and their address to you. All of which I am convinced is the result of apprehensions of danger, entertained not merely by timid minds but by men well acquainted with the geographical situation habits and disposition of the Indians alluded to—Experienced in Indian warfare and as much distinguished by their valour as any other citizens in the Western country.
The principle facts stated in the address I have already had the honor to communicate to the war department.
The Indians residing about Lake Michagan and on the Illinois river and its waters are those who have committed the depredations which have so much alarmed and agitated this territory, the Northwestern parts of which are very much exposed to their attacks. Whether those Indians visit our frontiers by land or water they pass thro Peoria or its immediate vicinity both in coming and returning. A garrison therefore at that place would in my opinion hold in check all those from whom we have most danger to apprehend and in several respects be attended with very benificial consequences.
Believing the proposed measures to be expedient and necessary to the safety of the territory I have thought it my duty thus far to support the prayer of the enclosed petition, but I had no knowledge that any such was even contemplated till I received the enclosed papers. I have the honor to be With the highest respect Sr Yr Mo Obdt St
Ninian Edwards.
 